DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a medical fluid control device having a housing with an attachment port and a connection port. A filter is locate in the attachment or connection port and is held in place by a carrier ring that surrounds the filter. A groove found on the inner surface of the port corresponds to the size of the carrier ring such that the carrier is configured to sit in the groove to maintain the filter in place. In a different embodiment (Claims 20 and 21), the filter is a hat body that has an elongated shape that extends within the port. The closest prior art is KR 20130002001 (referenced as KR’001). KR’001 teaches a medical fluid device having an attachment and connection port and a filter that is part of at least on of the ports. However, KR’001 does not teach the means for which the filter is attached and does not explicitly teach the filter is located within the port itself. Therefore, by reciting, a carrier ring (alternatively the hat body filter), in combination with the other structural elements, the present invention overcomes the closest prior art. No combination of art was found to teach all of the structural elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783